06/25/2021
                    IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                                       February 4, 2021 Session

                CURTIS PIERCE ET AL. v. STATE OF TENNESSEE

                       Appeal from the Tennessee Claims Commission
                      No. T20192785-1 James A. Halton, Commissioner
                           ___________________________________

                                 No. M2020-00533-COA-R3-CV
                             ___________________________________

This is a negligence case that was dismissed in the Tennessee Claims Commission for
several articulated reasons, including that Tennessee’s recreational use statute barred the
plaintiffs’ claims. For the specific reasons stated herein, we affirm the decision of the
Claims Commission.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Claims Commission
                                      Affirmed

ARNOLD B. GOLDIN, J., delivered the opinion of the court, in which D. MICHAEL SWINEY,
C.J., and JOHN W. MCCLARTY, J., joined.

Christopher Smith and David Randolph Smith, Nashville, Tennessee, for the appellants,
Curtis Pierce and Hannah Pierce.

Herbert H. Slattery, III, Attorney General and Reporter; Andrée S. Blumstein, Solicitor
General; and Heather C. Ross, Senior Assistant Attorney General, for the appellee, State
of Tennessee.

                                                  OPINION

                     BACKGROUND AND PROCEDURAL HISTORY1

      This case stems from a tragic accident at Cummins Falls State Park (“the Park”) on
June 9, 2019, when Steven Pierce, the two-year-old son of Curtis and Hannah Pierce,

        1
         Because the case was resolved at the motion to dismiss stage, the factual allegations of the
complaint must be accepted as true. See Trau-Med of Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 696
(Tenn. 2002) (“In reviewing a motion to dismiss, the appellate court must construe the complaint liberally,
presuming all factual allegations to be true and giving the plaintiff the benefit of all reasonable inferences.”).
drowned after a flash flood at the Park. Following the death of Steven, his parents (“the
Pierces”) sought to hold the State of Tennessee (“the State”) liable and, in alleging
negligent and grossly negligent behavior, contended that the State had breached a duty to
make the Park safe for visitors. The operative complaint against the State, filed in the
Claims Commission, averred that the State owned the Park and that its immunity had been
waived against the asserted claims in the complaint pursuant to Tennessee Code Annotated
section 9-8-307(a)(1)(C) and section 9-8-307(a)(1)(E). As part of their allegations, the
Pierces also averred that certain assumed duties had been breached by the State.

       According to the complaint, the Pierces traveled with their son to the Park on the
date of the underlying incident from their home in Eddyville, Kentucky. They had never
been to the Park before and were accompanied by Mr. Pierce’s brother and a family friend.
The Park had been closed the previous two days because of rain, and rain was also in the
weather forecast on the date of the Pierces’ trip to the Park. Sometime between noon and
12:30 p.m., the National Weather Service called officials at the Park and advised that rain
was coming to the area.

       The Pierce family arrived at the Park around 2:00 p.m., and upon their arrival, Park
Rangers instructed the family to “be safe” and “get out of the water if you hear the whistle
blow.” Later, sometime between 3:00 and 3:30 p.m., Mr. Pierce arrived at the falls area
with Steven. The weather was clear at that time.

        The State provides life jackets adjacent to the swimming hole area, not at the “Trail
Waypoint,” where the “Falls Route,” a .5 mile route that proceeds along the water’s edge,
begins. Mr. Pierce placed a State-provided life jacket on his son, but he returned it to the
life jacket station adjacent to the falls as required before beginning to make his way out of
the Park at approximately 5:00 p.m.

       As Mr. Pierce began his return back along the Falls Route with his son in his arms,
Park Rangers suddenly blew their whistles. Floodwaters had begun to pour over the falls.
Park Rangers told guests to get out of the water and to go back towards the Trail Waypoint.
Subsequently, Park Rangers changed their instructions, telling guests to instead seek high
ground. The Pierces’ family friend, who was behind Mr. Pierce and his son, called to Mr.
Pierce to try to convey the new instructions from the Rangers, but when he turned to Mr.
Pierce, he saw him trying in vain to grab on to rocks and then saw the floodwaters sweep
Mr. Pierce and his son around the bend. Tragically, Steven Pierce was ultimately swept
from his father’s arms and drowned.

       As detailed in the complaint, another deadly flash flood incident had previously
occurred at the Park in 2017. During that event, one woman drowned after being swept
away in a flash flood, and another died during the search for the woman who was swept
away. As with the 2019 incident at issue, the weather was clear at the time the flash
flooding began in 2017. Although the Park announced plans to install water gauges
                                          -2-
following the 2017 event in order to better monitor rising water levels upstream, these plans
were not implemented before the death of the Pierces’ son.

        After the Pierces filed their complaint, the State moved to dismiss it on the ground
that it was barred by Tennessee’s recreational use statute, Tenn. Code Ann. § 70-7-101 et
seq. Under the recreational use statute, a “landowner, lessee, occupant, or any person in
control of land or premises,” subject to certain exceptions, “owes no duty of care to keep
such land or premises safe for entry or use by others for . . . [certain][2] recreational
activities.” Tenn. Code Ann. § 70-7-102. In the same vein, absent a delineated exception,
the landowner is not required to give any warning of “hazardous conditions, uses of,
structures, or activities on such land or premises to any person entering on such land or
premises for [recreational purposes.]” Id. The State further asserted that the Pierces’
action fell outside of Tennessee Code Annotated section 9-8-307(a)(1)(E), which, as noted
earlier, was one of the statutory provisions relied upon by the Pierces for a waiver of the
State’s sovereign immunity.

        The Claims Commission subsequently entered an order dismissing the Pierces’
complaint. A review of the order reflects that the Claims Commission considered all
asserted claims to be barred by the recreational use statute. As to the Pierces’ pursuit of
relief under Tennessee Code Annotated section 9-8-307(a)(1)(E), the Claims Commission
also specifically concluded that the Pierces were “not the types of persons covered by the
statute.” Moreover, as to the Pierces’ attempt to recover for breach of assumed duties
pursuant to the principles codified at Tennessee Code Annotated section 9-8-307(c), the
Claims Commission separately held that such a theory was not tenable on sovereign
immunity grounds. This appeal followed.

                                           STANDARD OF REVIEW

        At issue in this appeal is the Claims Commission’s dismissal of the Pierces’
complaint. “We review a trial court’s resolution of a motion to dismiss de novo with no
presumption of correctness.” Woodruff by and through Cockrell v. Walker, 542 S.W.3d
486, 493 (Tenn. Ct. App. 2017). Part of our discussion on appeal involves questions of
statutory interpretation. The construction of a statute is also a question of law which is
reviewed de novo without a presumption of correctness. Myers v. AMISUB (SFH), Inc.,
382 S.W.3d 300, 308 (Tenn. 2012). Statutory construction starts with an examination of
the statute’s language, and when the import of a statute is unambiguous, we discern
legislative intent from the natural and ordinary meaning of the language employed. Id.
When a statute is ambiguous, however, courts may reference “the broader statutory
scheme, the history of the legislation, or other sources.” Lind v. Beaman Dodge, Inc., 356
S.W.3d 889, 895 (Tenn. 2011). Also at issue is the jurisdiction of the Claims Commission,

        2
            As discussed later, although there are specific types of recreational activities listed in the statute,
the list is not an all-inclusive one.
                                                      -3-
another question of law that we review de novo with no presumption of correctness.
Mullins v. State, 320 S.W.3d 273, 278 (Tenn. 2010).

                                             DISCUSSION

Preliminary Discussion and Overview of Concepts and Legal Claims at Issue

       This appeal involves the consideration of two separate legal concepts of immunity.
The first concept—that of sovereign immunity—is triggered for our consideration due to
the fact that the State is the defendant in this action. The second legal concept at issue
relates to the application of Tennessee’s recreational use statute, a statute which our
Supreme Court has noted “provides the State with limited immunity for injuries occurring
on state-owned property during recreational use.” Parent v. State, 991 S.W.2d 240, 242
(Tenn. 1999).3

       The doctrine of sovereign immunity has been a part of the common law of Tennessee
for well over a century and derives from feudal notions of the divine right of kings. Hawks
v. City of Westmoreland, 960 S.W.2d 10, 14 (Tenn. 1997). The doctrine provides that a
lawsuit may not be brought against a governmental entity unless that entity has consented
to be sued. Id. Our own State Constitution reflects the doctrine. Northland Ins. Co. v.
State, 33 S.W.3d 727, 729 (Tenn. 2000). Article 1, section 17 of the Tennessee
Constitution states that “[s]uits may be brought against the State in such manner and in
such courts as the Legislature may by law direct.” As is relevant here, we observe that the
Legislature has “waived [the State’s] sovereign immunity as to certain actions brought
before the Tennessee Claims Commission.” Brown v. State, 333 S.W.3d 102, 104 (Tenn.
Ct. App. 2010) (quoting Morton v. State, No. M2008-02305-COA-R3-CV, 2009 WL
3295202, at *2 (Tenn. Ct. App. Oct. 13, 2009)).

        The specific categories of claims for which suits against the State are authorized are
listed in Tennessee Code Annotated section 9-8-307. See Tenn. Code Ann. § 9-8-307(a)(1)
(providing that the “commission or each commissioner sitting individually has exclusive
jurisdiction to determine all monetary claims against the state based on the acts or
omissions of ‘state employees,’ as defined in § 8-42-101, falling within one (1) or more of
the following categories”). At issue here are the categories listed in Tennessee Code
Annotated section 9-8-307(a)(1)(C) and Tennessee Code Annotated section 9-8-
307(a)(1)(E):

        (C) Negligently created or maintained dangerous conditions on state
        controlled real property. The claimant under this subdivision (a)(1)(C) must
        establish the foreseeability of the risks and notice given to the proper state

        3
          As explained later in this Opinion, however, the recreational use statute is by no means limited to
the State in its application.
                                                   -4-
       officials at a time sufficiently prior to the injury for the state to have taken
       appropriate measures;

       ....

       (E) Negligent care, custody and control of persons;

Tenn. Code Ann. § 9-8-307(a)(1). As noted earlier in this Opinion, the Pierces pled both
of these categories in their complaint, while also specifically asserting that the State had
breached assumed duties to guard and warn against dangerous conditions at the Park. As
support for their pursuit of relief based on alleged assumed duties by the State, the Pierces
referred to Tennessee Code Annotated section 9-8-307(c), which provides that the State’s
liability “shall be based on the traditional tort concepts of duty.” Tenn. Code Ann. § 9-8-
307(c).

       A review of this complaint reveals that the Pierces are complaining about the State’s
failure to keep the Park safe for recreational users, including the State’s failure to give
proper warnings of impending floodwaters. In light of these allegations, their decision to
invoke Tennessee Code Annotated section 9-8-307(a)(1)(C) is analytically sound. Indeed,
although the State is by no means an insurer of the safety of those who enter upon its land,
Byrd v. State, 905 S.W.2d 195, 197 (Tenn. Ct. App. 1995), concerns of sovereign immunity
pose no impediment to the Pierces’ efforts to raise the allegations that they do. The
Supreme Court has observed that Tennessee Code Annotated section 9-8-307(a)(1)(C)
codifies a right against the State as landowner, Parent, 991 S.W.2d at 242, and this Court
has previously opined that the provision “removes the state’s immunity to the same extent
as the obligation of a private owner or occupier of land” and “merely codifies the common
law obligation of the owner or occupier of land.” Sanders v. State, 783 S.W.2d 948, 951
(Tenn. Ct. App. 1989). Of course, as discussed in detail infra, although sovereign
immunity may not pose a specific concern to the Pierces’ theory of recovery, the immunity
afforded to the State under the recreational use statute does.

       As for the Pierces’ invocation of Tennessee Code Annotated section 9-8-
307(a)(1)(E) and their assertion that the State “was negligent in its custody, care, or control
of persons” by, among other things, “opening the park on June 9, 2019,” we note again that
the Claims Commission held that the Pierces were “not the types of persons covered by the
statute.” As will be discussed more precisely below, we agree with the Claims Commission
that the Pierces’ son was not in the State’s “care,” “custody,” or “control” merely as a result
of his being a visitor to the Park.

      In Learue by Learue v. State, a teenage boy sustained injuries in a roped-off area of
a lake at Chickasaw State Park, and when a claim for the boy’s injuries came to be
considered by the Claims Commission, the Commissioner determined that jurisdiction
existed to consider the claim under the very categories relied upon by the Pierces herein.
                                           -5-
Learue by Learue v. State, 757 S.W.2d 3, 5 (Tenn. Ct. App. 1987). On appeal, we
expressed no reservations about the Commissioner’s conclusion regarding the
“Negligently created or maintained dangerous conditions on state controlled real property”
category, which is currently codified at Tennessee Code Annotated section 9-8-
307(a)(1)(C), but we stated that a fair reading of the “Negligent care, custody and control
of persons” category establishes that “the legislature intended that [it] was to pertain to
persons confined to penal institutions, residences, or health and other similar facilities
maintained by the state.” Id.

       Since Learue, our Supreme Court has indicated that the “care, custody and control”
language in Tennessee Code Annotated section 9-8-307(a)(1)(E) should be read in the
disjunctive, and thus, the State could face liability under this provision for negligent
“control” of a person, even if the person was not in the State’s “care” or “custody.” Stewart
v. State, 33 S.W.3d 785, 792 (Tenn. 2000). Properly understood, therefore, the provision
“is not limited to persons confined in institutions maintained by the State.” Byrd v. State,
150 S.W.3d 414, 419-20 (Tenn. Ct. App. 2004). In any event, according to another
Supreme Court opinion issued nearly ten years after the Stewart decision, there is some
overlap between these independent concepts of “care,” “custody,” and “control.” See
Mullins, 320 S.W.3d at 280 (observing how the concept of “custody” was intertwined with
the other concepts). As far as the concept of “control” is concerned, past case law has
spoken to a concern for whether the claimant was “under the immediate physical ‘control’
of the state,” Kaiser v. State, No. 01-A-019110BC00359, 1992 WL 141014, at *3 (Tenn.
Ct. App. June 24, 1992) (emphasis added),4 and when referencing the concept of “custody”
under Tennessee Code Annotated section 9-8-307(a)(1)(E), the Supreme Court noted, as
we just alluded to, that the definition of “custody” elsewhere in the Code embraces both
the concepts of “care” and “control.” See Mullins, 320 S.W.3d at 280 (emphases added)
(quoting Tenn. Code Ann. § 37-1-102(b)(8) (2005 & Supp. 2009)) (“Our legislature has
defined ‘custody’ as meaning ‘the control of actual physical care of the child and includes
the right and responsibility to provide for the physical, mental, moral and emotional well-
being of the child.’”).

      Setting aside any questions as to whether the recreational use statute might bar what
are in effect premises liability claims of persons that are otherwise somehow properly
understood to be in the State’s “care,” “custody,” or “control,”5 we agree with the Claims
Commission here that, based on the factual allegations in the complaint, jurisdiction did
not exist under Tennessee Code Annotated section 9-8-307(a)(1)(E). As the complaint
plainly establishes, the Pierces came to the Park as visitors on a family trip, just as the
claimant in Learue was simply a visitor/swimmer at a State park. Although without
        4
          Moreover, in another decision, we referenced how cases interpreting Tennessee Code Annotated
section 9-8-307(a)(1)(E) involved “an alleged duty by a state official to exert physical control of a person.”
Byrd, 150 S.W.3d at 420.
        5
          The Claims Commission separately held in its discussion of this issue that the “Recreational Use
Statute precludes liability.”
                                                    -6-
question the precise contours of Tennessee Code Annotated section 9-8-307(a)(1)(E) are
not as limited as suggested by this Court’s discussion in Learue,6 the same end result
obtains in our present analysis. Specifically, we fail to see how the Pierces’ son, as a mere
Park visitor, was in the “care” of the State, in its “custody,” or under its “control”7 within
the meaning of Tennessee Code Annotated section 9-8-307(a)(1)(E).

Is the Pierces’ Action Alleging Negligence by the State Regarding Park Safety and Failure
to Properly Warn of Dangerous Conditions Barred by Tennessee’s Recreational Use
Statute?

       In light of the above discussion, we now shift our attention to whether the Pierces’
asserted theory of negligence implicating Tennessee Code Annotated section 9-8-
307(a)(1)(C) should have been allowed to proceed in the Claims Commission. As noted
earlier, the Claims Commission held that the State was immune pursuant to the recreational
use statute. This holding remains the primary point of contention in this appeal.

       As we briefly addressed earlier in this Opinion, the Pierces’ attempt to hold the State
liable for its alleged negligence as a landowner is not a sovereign immunity concern in
light of statutory authority in the Claims Commission Act. See Tenn. Code Ann. § 9-8-
307(a)(1)(C) (indicating the Claims Commission has jurisdiction for “Negligently created
or maintained dangerous conditions on state controlled real property”). Nevertheless, the
State’s potential liability under Tennessee Code Annotated section 9-8-307(a)(1)(C) is
“subject to statutory immunity in certain cases.” Parent, 991 S.W.2d at 242. As is
specifically relevant here, Tennessee’s recreational use statute generally provides that,
subject to certain exceptions, landowners owe “no duty of care to keep such land or
premises safe for entry or use by others for . . . recreational activities” and are not required
to give any warning of “hazardous conditions, uses of, structures, or activities on such land
or premises to any person entering on such land or premises for [recreational purposes.]”
Tenn. Code Ann. § 70-7-102. Thus, what Tennessee Code Annotated section 9-8-
307(a)(1)(C) does to remove immunity from the State, the recreational use statute taketh
away.


        6
           Again, the provision “is not limited to persons confined in institutions maintained by the State.”
Byrd, 150 S.W.3d at 419-20.
         7
           The Pierces’ complaint, at the end of their denominated “Negligent Custody, Care, or Control of
Persons” count, also contains a conclusory assertion, without further explanation, that the State “assum[ed]
a duty of care, custody, and control over park visitors.” The complaint does, however, in the denominated
“Breach of an Assumed Duty” count, speak to various breaches of assumed duties of care. The essence of
what the Pierces are challenging regarding the State’s alleged assumption of duties of care relates to the
State’s alleged negligence in protecting their son from dangerous floodwaters on the property. This alleged
negligence is thus coterminous with negligent behavior that is otherwise immunized under Tennessee’s
recreational use statute. As discussed at length later in this Opinion, we conclude that the Pierces’
allegations pertaining to asserted assumed duties of care do not take this case outside the ambit of the
recreational use statute.
                                                   -7-
        Tennessee’s recreational use statute was originally enacted in 1963 and is part of a
trend by state legislatures that began in the mid-20th century to limit property owners’
liability when persons used the owners’ property for recreational purposes. Morgan v.
State, No. M2002-02496-COA-R3-CV, 2004 WL 170352, at *4 (Tenn. Ct. App. Jan. 27,
2004). Affected property owners under Tennessee’s current iteration of the statute include
governmental entities. Tenn. Code Ann. § 70-7-101. More precisely, Tennessee’s statute
legislates on the duties owed by “landowners.” A “landowner,” which “includes any
governmental entity,” means “the legal title holder or owner of such land or premises, or
the person entitled to immediate possession of the land or premises, and includes any
lessee, occupant or any other person in control of the land or premises.” Id.8 The concepts
of “land” and “premises” also have defined meanings within the statute. Specifically,
“unless the context otherwise requires,” the statute instructs that:

        (1)(A) “Land” or “premises” means and includes all real property, waters,
        private ways, trees and any building or structure that might be located on real
        property, waters and private ways;
        (B) “Land” or “premises” includes real property, waters, private ways, trees
        and any building or structure located on the land or premises, owned by any
        governmental entity, including, but not limited to, the Tennessee valley
        authority; and
        (C) “Land” or “premises” does not include the landowner’s principal place
        of residence and any improvements erected for recreational purposes that
        immediately surround such residence, including, but not limited to,
        swimming pools, tennis or badminton courts, barbecue or horse shoe pits,
        jacuzzis, hot tubs or saunas;

Id.

       In addition to the general removal of a duty of care to keep land safe for recreational
users and to warn of hazardous conditions, a no-duty rule which Tennessee Code
Annotated section 70-7-102 establishes, another provision in the recreational use statute
makes clear that when a landowner gives permission to another to engage in certain
recreational activities, the landowner “does not by giving such permission” “[c]onstitute
the person to whom permission has been granted to legal status of an invitee to whom a
duty of care is owed.” Tenn. Code Ann. § 70-7-103(2).

      In Parent, our Supreme Court instructed that a recreational use defense “requires a
two-pronged analysis,” noting that the necessary inquiries are:
        8
          Notwithstanding the broad nature of the term “landowner” under the statute and its inclusion of
“any lessee, occupant or any other person in control of the land or premises,” Tenn. Code Ann. § 70-7-101,
Tennessee Code Annotated section 70-7-102 provides that the “landowner, lessee, occupant, or any person
in control of land or premises owes no duty of care to keep such land or premises safe for entry or use by
others for . . . recreational activities.” Tenn. Code Ann. § 70-7-102(a).
                                                  -8-
       (1) whether the activity alleged is a recreational activity as defined by the
       statute; and if so, (2) whether any of the statutory exceptions or limitations
       to the immunity defense are applicable. If Tenn. Code Ann. § 70-7-102 is
       applicable and no exceptions apply, the State is immune. If Tenn. Code Ann.
       § 70-7-102 is applicable but an exception is also applicable, the State may be
       subject to liability. The State’s liability, however, is still governed by and
       subject to the claims commission statute.

Parent, 991 S.W.2d at 243. Subsequent to the Parent decision, then-Judge Koch authored
an opinion for this Court expressing his view that a “three-step analysis” is required.
Morgan, 2004 WL 170352, at *5. In articulating the relevant considerations, he wrote as
follows:

       First, the court must determine whether the party asserting the Tenn. Code
       Ann. § 70-7-102 defense is a landowner. Second, the court must determine
       whether the activity in which the injured party was engaged at the time of the
       injury is a recreational activity. Third, the court must determine whether any
       of the exceptions in Tenn. Code Ann. § 70-7-104 are applicable to the case.

Id. No doubt, the first step identified by then-Judge Koch in Morgan is fairly implied as a
necessary consideration from Parent, even though not formally a part of Parent’s outlined
“two-pronged analysis.” Parent, 991 S.W.2d at 243. In other words, Parent’s two-pronged
inquiry appears to presuppose that a statutory “landowner” has asserted a recreational use
defense, and the two-pronged analysis is what is used to determine whether that landowner
is immune.

        Although this Court has noted that the language in the recreational use statute
“indicates that it applied the moment a visitor enters the property for a recreational purpose,
even if the visitor has not yet begun the recreational activity,” Mathews v. State, No.
W2005-01042-COA-R3-CV, 2005 WL 3479318, at *4 (Tenn. Ct. App. Dec. 19, 2005),
this is not to say that a party’s participation in, or plans to engage in, recreational activity
absolves a landowner from all potential legal liability. The tests from Morgan and Parent
may not even apply. “The Tennessee Recreational Use Act primarily addresses a
landowner’s duty to keep the land or premises safe or to warn of danger, hazardous
conditions or activities on the land.” Wilkerson v. Altizer, 845 S.W.2d 744, 750 (Tenn. Ct.
App. 1992). Indeed, as the Sixth Circuit recently opined in reference to our statute,
“Parent’s context indicates that its test applies only to causes of action arising from duties
to maintain safe land or warn against hazardous conditions.” Huls v. Davis, 835 F. App’x
845, 851 (6th Cir. Nov. 20, 2020).

      Here, of course, the Parent and Morgan considerations are in play given the nature
of what the Pierces have alleged in their pursuit of damages against the State pursuant to
                                           -9-
Tennessee Code Annotated section 9-8-307(a)(1)(C). Do these considerations establish
that the State is immune, or do they establish the Pierces’ right to pursue recovery under
the Claims Commission Act? Those are the ultimate questions before us in this appeal,
and in addressing them, we initially take note of the following two facts: (1) this case came
to us for review following the Claims Commission’s adjudication of the State’s motion to
dismiss and (2) the recreational use statute is, as Parent indicates, an affirmative defense.
Parent, 991 S.W.2d at 242. In order for an affirmative defense such as the recreational use
statute to be successfully asserted on a motion to dismiss,

       the applicability of the defense must “clearly and unequivocally appear[ ] on
       the face of the complaint.” Givens v. Mullikin ex rel. Estate of
       McElwaney, 75 S.W.3d 383, 404 (Tenn. 2002) (quoting Anthony v.
       Tidwell, 560 S.W.2d 908, 909 (Tenn. 1977)). In other words, the plaintiff’s
       own       allegations     in     the    complaint      must    show       that
       an affirmative defense exists and that this defense legally defeats the claim
       for relief. See Ragsdale v. Hill, 37 Tenn.App. 671, 681, 269 S.W.2d 911, 916
       (1954) (holding that a demurrer asserting res judicata was improper when the
       petition being challenged did not mention the prior decree); see also 5B
       Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure §
       1357, at 713–14 (3d ed. 2004).

Jackson v. Smith, 387 S.W.3d 486, 492 (Tenn. 2012) (internal footnote omitted).

        A review of the complaint in this matter reveals that the State’s recreational use
defense has merit. First, the State is clearly a statutory “landowner,” as the complaint avers
that the State owns the property at issue in this litigation. Second, according to the factual
allegations that appear, the Pierces’ son was engaging in recreational activity. Shortly
before the tragic accident that occurred, Mr. Pierce and his son had been in the falls area
of the Park and, at the time of the tragedy, were traveling back along a hike route. Although
the list appearing in Tennessee Code Annotated section 70-7-102 is “neither exclusive nor
exhaustive” as to what qualifies as recreational activity, as “activities similar to those
explicitly enumerated . . . may also fall within the purview of the recreational use statute,”
Parent, 991 S.W.2d at 243, section 70-7-102 notably includes “water sports” and “hiking”
as examples of recreational activity. Tenn. Code Ann. § 70-7-102.

       The primary dispute, as we perceive it, relates to the last point of inquiry outlined
in both Parent and Morgan, namely whether any exceptions to the recreational use statute
exist. Certainly, a plaintiff is not required to plead the exceptions that can potentially exist
to a landowner’s recreational use immunity. Parent is clear on that proposition given its
recognition that the recreational use defense is an affirmative one. See Parent, 991 S.W.2d
at 242. Of course, as noted above, an affirmative defense can be raised on a motion to
dismiss if the defense clearly appears on the face of the complaint, Jackson, 387 S.W.3d at
491-92, and here, the facts pleaded indicate that the defense is viable and that the Pierces’
                                              - 10 -
continued pursuit of recovery is therefore barred.

        Indeed, although the Pierces rely upon both of the provisions that are currently
included under Tennessee Code Annotated section 70-7-104(a), neither of these purported
exceptions applies based on what the Pierces are alleging. The first exception relied upon
by the Pierces is codified at Tennessee Code Annotated section 70-7-104(a)(1) and
provides that the recreational use statute does not limit the liability that otherwise exists for
“[g]ross negligence, willful or wanton conduct that results in a failure to guard or warn
against a dangerous condition, use, structure or activity.” Tenn. Code Ann. § 70-7-
104(a)(1). This exception has been the subject of frequent litigation in our courts, see, e.g.,
Bishop v. Beckner, 109 S.W.3d 725, 729 (Tenn. Ct. App. 2002), but as is of substantial
importance to the present case, we observe that the General Assembly greatly curtailed the
limits of this exception through legislation in 2009, enacting the provision codified at
Tennessee Code Annotated section 70-7-104(b). Pursuant to that provision, “[the gross
negligence exception] shall not be construed to impose liability or remove the immunity
conferred by § 70-7-102 for failure to guard or warn of a dangerous condition created by
forces of nature.” Tenn. Code Ann. § 70-7-104(b) (emphasis added). The relevance of
this qualification to the facts of the present case should be apparent. The Pierces’ action is
predicated on alleged negligence of the State in failing to guard against and properly warn
of the floodwaters that manifested on the Park property due to prior rainfall. The complaint
does not admit of anything other than that the dangerous condition, i.e., the floodwaters,
was created by forces of nature.9 Thus, per Tennessee Code Annotated section 70-7-
104(b), the first statutory exception is not available to remove the immunity conferred by
section 70-7-102.

        In arguing against the notion that application of the 2009 amendment bars the first
statutory exception, the Pierces point to case law where parties have litigated the issue of
whether an injury was caused by an “Act of God.” See, e.g., Butts v. City of S. Fulton, 565
S.W.2d 879, 882 (Tenn. Ct. App. 1977) (discussing when a “misadventure or casualty is
said to be caused by the ‘Act of God’”). Specifically, they submit that the phrase “force of
nature” is interchangeable with “Act of God,” even offering a portion of a quote from
Tennessee Farmers Mutual Insurance Co. v. Hinson, 651 S.W.2d 235 (Tenn. Ct. App.
1983), in their own explanatory parenthetical of that case, which in part related the Hinson
holding as follows: “holding that the trial court erred in instructing the jury on ‘forces of
nature, that is, an act of God.’” The Pierces’ basic argument is that injuries caused by acts
of God are of a character that they cannot be averted with prudence or foresight and that
the present case does not satisfy this standard. Respectfully, the case law relied upon by
the Pierces is inapposite, as it deals with an issue that is not an object of concern in the

        9
          Beyond the allegations of the complaint, we note that a portion of the Pierces’ appellate brief
appears to concede the point, where the Pierces argue, when specifically discussing the State’s liability
under the Claims Commission Act, that “[it] may be held liable for dangerous conditions . . . even if [it] did
not create those conditions.” (emphasis in original)
                                                   - 11 -
statute. Perhaps most importantly, we observe that the inquiry in Tennessee Code
Annotated section 70-7-104(b) is not directed at whether the ultimate injury or casualty
should be considered to be caused by forces of nature.10 Rather, the inquiry to be conducted
is whether the “dangerous condition” to be guarded against and warned of, here the
floodwaters, was “created by forces of nature.” Tenn. Code Ann. § 70-7-104(b). Applying
this plain language in reference to the facts pleaded in the complaint, we are compelled to
hold that the exception codified at Tennessee Code Annotated section 70-7-104(a)(1) is
unavailable. Whether the General Assembly’s 2009 curtailment of this exception was
sound as a matter of policy is, of course, not for this Court to decide. See Knox Cty. Educ.
Ass’n v. Knox Cty. Bd. of Educ., 60 S.W.3d 65, 74 (Tenn. Ct. App. 2001) (noting that it is
“not for the courts to question the wisdom of a legislative act”). We are obligated to take
the statute as we find it. Tenn. Manufactured Hous. Ass’n v. Metro. Gov’t of Nashville,
789 S.W.2d 254, 257 (Tenn. Ct. App. 1990).

       The second purported exception relied upon by the Pierces—and the only other one
potentially available under the current version of the statute—is codified at Tennessee
Code Annotated section 70-7-104(a)(2). Pursuant to this particular provision, the
recreational use statute does not limit the liability that otherwise exists for

        [i]njury caused by acts of persons to whom permission to hunt, fish, trap,
        camp, hike, sightsee, cave, recreational noncommercial aircraft operations or
        recreational noncommercial ultra light vehicle operations on private airstrips,
        or any other legal purpose was granted, to third persons or to persons to
        whom the person granting permission, or the landowner, lessee, occupant, or
        any person in control of the land or premises, owed a duty to keep the land
        or premises safe or to warn of danger.

Tenn. Code Ann. § 70-7-104(a)(2). Although we do not find this provision applicable for
the specific reasons that we will discuss infra, its exact parameters are not entirely clear to
us at first glance. The parties are not in agreement as to its contours, and the State itself
has offered multiple potential readings of the provision throughout the course of this
litigation, with varying degrees of conviction, speculation, and points of emphasis. As to
this last concern, we are of the opinion that the State’s arguments are not always clear as
to the specific larger point they intend to advance, even when they are otherwise stated in
direct terms.

      Without getting into extensive details regarding the State’s various articulated
arguments evidenced both by the record and appellate briefing, we merely note that, in

        10
          As it is, the “Act of God” case law cited to by the Pierces does not relate acts of God to unqualified
“forces of nature.” When more fully presented, the quote from Hinson that the Pierces offered reads as
follows: “unusual and extraordinary manifestations of the forces of nature, that is, an act of God.”
Hinson, 651 S.W.2d at 238 (emphasis added).
                                                    - 12 -
places, the State has advocated that this provision is essentially a mere reminder that non-
landowners do not in any way have immunity afforded to landowners. In other places, the
State has stated that the provision “provides an immunity exception,” one contingent on
“injury caused by the act of a permittee.” (emphases added) Inasmuch as the only
immunity directly afforded under the statute is in relation to statutory landowners, see
Tenn. Code Ann. § 70-7-102 (noting that the landowner owes no duty); Mathews, 2005
WL 3479318, at *3 (noting that the recreational use statute provides a defense “for a
landowner”), the phrasing of this latter argument necessarily appears to contemplate that
Tennessee Code Annotated section 70-7-104(a)(2) somehow speaks to potential landowner
liability. Additionally, we observe that the State also engaged briefly in the Claims
Commission with the prospect that Tennessee Code Annotated section 70-7-104(a)(2)
“might clarify that other common law liability [of the landowner] is not affected.”

       The lack of definitive coherency among the State’s various arguments (and focal
points) and the lack of an agreement among the parties as to the provision’s meaning is not
necessarily a surprise to us. As alluded to earlier, the provision itself appears rather curious
upon initial examination. The language utilized has even prompted one legal commentator
to observe as follows: [Q]uite frankly, [the provision] is confusing to this public school
graduate.” John Day, Recreation Limits Litigation, 45 Tenn. B.J. 35, 42 (May 2009).
There are interesting reasons that could cause one to argue that the provision might perhaps
be responsive to more than one concern, but there is definitely still a good measure of
confusion. Indeed, one court has even gone so far as to state that a “textual reading”
permits one interpretation, while ultimately going on to countenance an entirely different
one. Cagle v. U.S., 937 F.2d 1073, 1077 (6th Cir. 1991).11

        The debate over the provision’s precise meaning has been fueled on appeal in part
by the fact that a semicolon used to appear within the provision after the word “granted,”
a fact we have pointed out in a prior footnote. The Pierces take great issue with this in their
appellate brief, arguing as follows:

        The statute contained the semicolon until 2005, when the legislature enacted
        a sweeping recodification[.] . . . After the recodification, the semicolon
        disappeared. But the 2005 recodification, by the express intent of the
        legislature, did not change the meaning or interpretation of any statute.
        (T.C.A. § 1-1-108, “the commission shall not alter the sense, meaning or
        effect of any act of the general assembly.”) Thus, T.C.A. § 70-7-104(a)(2)
        should be read as enacted, as though it contained the semicolon.

        11
          The statute’s presentation was slightly different at the time Cagle was decided. For instance, the
Cagle court interpreted a codified version of the statute that in part read “was granted; to third persons,”
where the current codification reads in part as “was granted, to third persons.” As noted herein, the removal
of the semicolon that used to appear is a point of contention for the Pierces. As a technical matter, we also
observe that the earlier version of the statute reviewed by Cagle had fewer recreational activities specifically
listed.
                                                    - 13 -
        As for how the Pierces specifically suggest that Tennessee Code Annotated section
70-7-104(a)(2) should be read, they largely pinpoint the language appearing after the
former semicolon and contend that the provision speaks in part to injuries “to persons to
whom . . . the landowner . . . owed a duty to keep the land or premises safe or to warn of
danger.” The larger aim of this specific reading, as will be discussed later in this Opinion,
is to bolster the Pierces’ contention that they may pursue their assumed duty allegations.
Left unsaid by the Pierces is what the balance of the language appearing before the former
semicolon was intended to address. As far as we can tell, they offer no direct explanation
of this matter. We might speculate that they likely believe it to address the same general
concern that the State specifically argued in favor of during the hearing on its motion to
dismiss, that is, that the language serves as a reminder that a recreational permittee, or other
non-landowner, is liable for the damages he or she causes and is not afforded immunity
available to the landowner. Whether this is the Pierces’ actual position, of course, we
cannot conclusively say.12

        12
           In addition to principally advocating for the proposition that the provision speaks to potential
landowner liability and that such liability is evidently not predicated on the existence of an injury caused
by a recreational permittee, the Pierces’ arguments concerning Tennessee Code Annotated section 70-7-
104(a)(2) are also devoted to addressing the Claims Commission’s articulated reason for finding the
provision inapplicable. For its part, the Claims Commission held the provision does not apply “because
this case does not involve a duty to third persons caused by acts of persons to whom permission was given.”
To narrowly focus on the causation element of this holding for a moment, the holding literally reads that
“this case does not involve a duty . . . caused by acts of persons to whom permission was given.” No doubt,
we suspect the Claims Commission may have intended to state that this case does not involve an injury
caused by acts of persons to whom permission was given to third persons who were owed a duty. This is
certainly the focus of the State’s advocacy in its appellate brief, wherein the State argues that “[c]laimants
do not allege an injury caused by the act of a permittee.” Yet, whereas the Claims Commission’s holding
was somewhat confusing inasmuch as it textually related that there was no “duty” “caused by” acts of
persons, its holding was direct in another sense inasmuch as it placed emphasis on the fact that “this case
does not involve a duty to third persons.” As we perceive it, this language suggests that the Claims
Commission was of the opinion that a recreational permittee such as the Pierces’ son was not potentially
contemplated by this provision. That is, notwithstanding any other questions that might surround the
meaning of the provision, the Claims Commission considered it to only speak to and implicate plaintiffs
who are “third persons.”

         As to the conclusion that this provision must necessarily involve “third persons,” that is someone
outside of the group of persons to whom permission was given, we agree with the Pierces’ argument on
appeal that this particular determination by the Claims Commission was in error. The provision does not
simply relate to “third persons.” As evident from the text, the portion of the provision concerning “third
persons” is immediately followed by the words “or to persons to whom the person granting permission, or
the landowner, lessee, occupant, or any other person in control of the land or premises, owed a duty.” Tenn.
Code Ann. § 70-7-104(a)(2). The decision to include this additional language after “third persons” indicates
that “third persons” are not the only focus here. Indeed, we may presume that the General Assembly “used
every word deliberately and that each word has a specific meaning and purpose.” Lee Med., Inc. v. Beecher,
312 S.W.3d 515, 527 (Tenn. 2010). There should be no doubt on this particular point based on the text in
Tennessee Code Annotated section 70-7-104(a)(2), and we observe that another provision in the statutory
scheme points in the same direction. See Tenn. Code Ann. § 70-7-103(3) (contemplating that a landowner
                                                   - 14 -
       In light of the above arguments, we are presented with a few basic questions. Is this
provision about the landowner’s liability, or is it a mere “reminder” that non-landowners
have no immunity? If about the landowner’s liability, is the exception only somehow
triggered when another permittee or non-landowner plays a role in causing the injury to
which the landowner’s negligence contributed? As alluded to before, although there are
compelling considerations supporting the notion that this provision contemplates some
type of an exception to a landowner’s immunity,13 there has also already been prior judicial
discourse conversely suggesting that the provision must have been intended as a mere
reminder that non-landowners entering the property remain non-immune for the damage
they cause.14 This latter understanding was essentially the argument that the State advanced

can incur liability for an injury to “such person [to whom permission has been granted] or purposely caused
by any act of such person” as provided in Tennessee Code Annotated section 70-7-104).
         13
            First, we note that the legislative history accompanying the initial passage of this provision
revealed a concern for how a landowner’s liability could be affected. Specifically, when the “to persons”
language in the statute was added after the words “third persons” by way of an amendment (incidentally
the same amendment pursuant to which the disputed, and now removed, semicolon was added), this was
done in response to a concern that the prior language could have affected liability of landowners to guests
and invitees. As stated by a senator when explaining the amendment, “The language in the first section of
the bill was so broad it might have affected liability of landowners to licensees, guests, invitees; and the
language amending the latter part of the bill merely is to clarify it—and the Senator from Hamilton concurs
with me.” To the extent that this concern for “invitees” may appear to run counter to the notion expressed
in Tennessee Code Annotated section 70-7-103(2) (particularly when considered in light of the fact that the
“to persons” language appears to textually relate to people within the permitted group for the reasons stated
in the previous footnote), a potential distinction could be drawn between mere recreational users and those
who are otherwise invitees and later happen to engage in recreational activities. A recent Sixth Circuit case
has opined that our statute does not foreclose such a distinction. See Huls, 835 F. App’x at 850 (stating that
“while the mere grant of permission to use land for a recreational purpose cannot elevate a permittee to
invitee status, a landowner may take other actions that do confer that status”).

          The legislative history notwithstanding, similar signals that this provision may deal with landowner
liability are included in the text of the provision itself, which in part deals with the concern of whether a
“landowner . . . . owed a duty.” Tenn. Code Ann. § 70-7-104(a)(2). Why would a landowner’s duties be
relevant in any sense to a subject of liability involving another party, assuming this provision was solely a
reminder or clarification of non-landowners’ lack of immunity? Additionally, another provision in the
statutory scheme, Tennessee Code Annotated section 70-7-103(3), points to Tennessee Code Annotated
section 70-7-104 generally for examples of contemplated liability to the landowner. See Tenn. Code Ann.
§ 70-7-103(3) (noting that a landowner does not by giving permission “[a]ssume responsibility for or incur
liability for any injury to such person or purposely caused by any act of such person to whom permission
has been granted except as provided in § 70-7-104”). Of course, there is also Tennessee Code Annotated
section 70-7-102, which points generally to Tennessee Code Annotated section 70-7-104 for exceptions to
the no-duty rule. See Tenn. Code Ann. § 70-7-102(a) (absolving landowners of a duty “except as provided
in § 70-7-104”).
          14
             Interestingly, as alluded to before, the Sixth Circuit noted in Cagle that a “textual reading” of our
statute, albeit the version with the former semicolon, permitted an interpretation contemplating potential
landowner liability. Cagle, 937 F.2d at 1077. The Cagle court, however, ultimately disclaimed this textual
reading as one “almost certainly not intended by the drafters of the statute,” and opined that “[a] more
plausible interpretation of this section is that it was drafted to prevent the statute from being used as a shield
by a third-party tortfeasor who, while on the landowner’s property with the landowner’s permission, injures
                                                     - 15 -
at the hearing on its motion to dismiss.

       For purposes of this appeal, we do not need to definitively rule on the many
questions raised by the provision, as intriguing as they may be. A definitive answer might
be demanded in a future case,15 but in the present appeal, we can adequately resolve the
case accepting either side’s apparent primary reading of the statute. That is because the
facts of the complaint dictate that the provision is unavailable to the Pierces even if the
provision is construed to constitute a true exception to a landowner’s immunity, as would
be necessary for the Pierces to invoke it against the State here.

        Indeed, whether the provision is read through the primary lens of the State or under
the interpretation advanced by the Pierces, the State’s immunity under the recreational use
statute is undisturbed. For instance, assuming arguendo that this provision should be
construed in line with what the State appeared to argue at the hearing on its motion to
dismiss and be treated as a mere reminder that non-landowners do not have immunity,16 it
obviously has no bearing here on the Pierces’ efforts to hold the State, a landowner, liable.
If, on the other hand, the provision is construed to speak at least in part to a landowner’s
potential liability, as argued by the Pierces, relief is, as discussed below, similarly
unavailable.

       In our view, assuming arguendo that the provision speaks to landowner liability,
there are only two possibilities of interpretation that are in any sense potentially reasonable.
The first reading essentially tracks the “textual reading” of the previously-cited Cagle
decision, which considered the text of the provision, albeit the version with the semicolon,
to permit an interpretation of possible landowner liability for injuries caused by other
recreational users.17 Obviously this exception is not even theoretically available here under
such a reading, as the actions of other recreational users are not at issue. As discussed

someone else on the landowner’s property.” Id. Understanding the provision as a simple reminder that
people entering the land will not have a landowner’s immunity would not be completely anomalous to this
general area of the law, at least as one Louisiana statute much more clearly illustrates. See La. Rev. Stat.
Ann. § 9:2795(D) (“Nothing in this Section shall be construed to relieve any person using the land of
another for recreational purposes from any obligation which he may have in the absence of this Section to
exercise care in his use of such land and in his activities thereon, or from the legal consequences of failure
to employ such care.”). As explained by one Louisiana court, the Louisiana statute was not intended as an
additional exception to an owner’s immunity but was recognition that a third party may still be held liable
for their own negligence. Moore v. Rice-Land Lumber Co., 150 So.3d 657, 661 (La. Ct. App. 2014).
         15
            Given that one is not demanded here, we also abstain from offering definitive opinions as to
ancillary questions that might emerge under the competing interpretations of the provision.
         16
            This apparent argument was something in the vein of Cagle’s “more plausible interpretation.” It
appears the Claims Commission might have been of a similar understanding. Although not clearly included
as a specific basis for rejecting the provision where its reasoning appears (which, again, appeared to focus
on whether there is a plaintiff who is a “third person”), the Claims Commission referred to the provision
earlier in its order as pertaining to “third-party liability.”
         17
            Of course, as we noted, the Cagle court ultimately rejected this textual reading, believing it to be
one “almost certainly not intended by the drafters of the statute.” Cagle, 937 F.2d at 1077.
                                                    - 16 -
previously, the complaint indicates that the death of the Pierces’ son was a consequence of
the floodwaters that emerged.18 The death was not an injury “caused by acts of persons to
whom permission . . . was granted.” Tenn. Code Ann. § 70-7-104(a)(2).

        The second potential reading treating the provision as dealing with an exception to
a landowner’s immunity is the one advanced by the Pierces, whose interpretation is not
circumscribed by the same constraints the Cagle court gleaned from the provision’s text.
As alluded to before, the Pierces’ reading excises the “caused by” language and advocates
for a potential imposition of landowner liability when there are injuries “to persons to
whom . . . the landowner . . . owed a duty to keep the land or premises safe or to warn of
danger.”19 Even accepting this textual interpretation as controlling, we are of the opinion
that the facts pled in the complaint show that this language is not triggered. Initially, we
highlight the language in the provision discussing persons “to whom . . . the landowner . .
. owed a duty.” Id. Incidentally, this is the very language emphasized by the Pierces in
their brief on appeal. For the reasons discussed below, we do not consider the Pierces’ son
to legally fall within the contemplated class of “persons” “to whom . . . the landowner . . .
owed a duty to keep the land or premises safe or to warn of danger.” Id.20

        As we perceive their brief’s developed argument on this point, the Pierces point to
this language as signaling that their assumed duty argument is able to be maintained despite
the bar otherwise posed by the recreational use statute.21 The same argument was even
preemptively advanced in the complaint itself, where the Pierces contended that the
recreational use statute did not provide immunity because the State “undertook and
assumed the duty to guard and warn against the dangerous conditions at Cummins Falls
and negligently breached this duty.” By way of example, in their stylized “Breach of an
Assumed Duty” count, the Pierces specifically alleged that a duty of care had been assumed

        18
            Although the nature of the injury here forecloses application of this exception under the “caused
by” component of this reading, whether the Pierces’ son was within the contemplated class of persons to
whom the landowner “owed a duty” under the exception is also at issue. This matter will be squarely
addressed herein with respect to the Pierces’ proposed interpretation, as the same point of inquiry will
necessarily be triggered for our consideration.
         19
            Again, it is not clear to us what specific meaning the Pierces ascribe to the “caused by” language.
As alluded to before, we might speculate that they believe it to address the same general concern that the
State argued in favor of during the hearing on its motion to dismiss. If so, such a position would construe
the language appearing before the former semicolon as a reminder that a recreational permittee is liable for
the damages he or she causes, whereas the language generally appearing after the former semicolon signals
that a landowner can be liable to those persons they otherwise owed a duty, with such liability not contingent
on harm being caused by other recreational users. Whether this dual-reading is the Pierces’ actual position
regarding the entirety of the provision, of course, we cannot definitively say.
         20
            Of course, as explained in a previous footnote in this Opinion, we do agree with the Pierces that
the language in the provision does not textually speak solely to “third persons.”
         21
            To the extent they might contend that the language also speaks to their ability to bring a claim
under Tennessee Code Annotated section 9-8-307(a)(1)(E), we need not entertain that question. We have,
for the reasons discussed herein, already held that the Claims Commission was without jurisdiction for such
a claim based on the facts pled in the complaint.
                                                    - 17 -
and then breached by the State’s (1) undertaking to implement a stream gauge warning
system and then negligently failing to implement that system, (2) providing life jackets but
failing to provide those life jackets at the Trail Waypoint, and (3) warning guests of
floodwaters but providing negligent instructions.

       We do not agree with the Pierces’ argument on this point,22 because as we
understand the statute, the language they rely upon appears to speak to duties otherwise
owed by the landowner as a general proposition. Indeed, as mentioned elsewhere in this
Opinion, when an amendment was made to the recreational use statute incident to its
original enactment, the “to persons” language in what is currently Tennessee Code
Annotated section 70-7-104(a)(2) was apparently added out of a concern for, among other
things, “invitees.”23 We do not interpret the provision as speaking to duties that, while
otherwise not owed, are gratuitously assumed. Moreover, there is certainly no other
language directly relating that voluntarily assuming the duties not owed under Tennessee
Code Annotated section 70-7-102 means one can face liability for behavior that section
102 otherwise immunizes. This, of course, is what the Pierces seek the Claims Commission
to allow in this case, as is evident above. The statute does not permit this interpretation in
our opinion, even under the Pierces’ textual reading. Again, as we construe the specific
language relied upon by the Pierces, it appears to simply contemplate someone who is not
a mere recreational user, i.e., someone to whom the landowner otherwise owes a duty of
care as a general proposition.

       Interestingly, our research reveals that the voluntary assumption argument advanced
by the Pierces here is not an entirely novel one, as similar issues have been raised with
other courts addressing the scope of different states’ recreational use statutes. Although
not cited by the Pierces for this particular point,24 Stephens v. United States is an example
of a decision where the voluntary assumption argument was countenanced by a court. In
that case, the plaintiff suffered serious injuries when he dove into a lake,25 and he sued the

        22
            We are, however, in agreement with another argument offered by the Pierces concerning their
allegations regarding assumed duties to guard and warn against the dangerous conditions at the Park. In
part, the Claims Commission appeared to reason that such allegations could not be maintained due to
concerns of sovereign immunity. Without taxing the length of this Opinion any further, we simply note that
the Claims Commission’s understanding appears to be foreclosed by our Supreme Court’s ruling in Stewart,
which held that jurisdiction could be predicated on assumed duties corresponding to categories under
Tennessee Code Annotated section 9-8-307(a). See Stewart, 33 S.W.3d at 793 (indicating that, under the
Claims Commission Act, jurisdiction could be predicated on assumed duties). Of course, although
sovereign immunity may not bar the Pierces’ theory of recovery, the application of the recreational use
statute does for the reasons stated herein.
         23
            The facts of the complaint certainly do not indicate that the Pierces otherwise qualified as
invitees, nor do they appear to claim to be.
         24
            The Pierces’ principal appellate brief references the Stephens decision when discussing the issue
of the State’s alleged gross negligence.
         25
            The plaintiff concluded he had struck a tree stump when he attempted to execute a shallow dive;
the court noted that there was “no conclusive evidence as to what was struck.” Stephens v. United States,
                                                   - 18 -
United States in federal district court pursuant to the Federal Tort Claims Procedure Act.
Stephens v. United States, 472 F. Supp. 998, 1001 (C.D. Ill. 1979). In defense of the
negligence action asserted against it, the United States argued in part that dismissal was
required due to the operation of Illinois’ recreational use act. Id. at 1002. In response to
the government’s position, the plaintiff argued that even if Illinois’ act may have relieved
the owner from any duty of ordinary care to recreational users, the United States had
assumed a duty of care by promulgating safety rules and by making inspections. Id. at
1010.

        In addressing the voluntary assumption argument advanced by the plaintiff, the
court in Stephens noted that “[s]ound public policy would support the encouragement of
safety inspections by the owner or occupier without waiver of defenses under the
Recreational Use Act.” Id. After all, the court observed, “[t]he Recreational Use Act was
intended to abrogate certain common-law duties of those covered by the Act.” Id.
Nevertheless, the court considered itself bound by what it called a “stringent rule” from the
Illinois Supreme Court regarding gratuitous undertakings and accepted the plaintiff’s
position as tenable, although it noted that the strength of the referenced Illinois decision
had been questioned by at least one appellate court and that its effect had been limited by
the legislature. Id. at 1010-11. The court also speculated that the Illinois Supreme Court
might place limits on the so-called “stringent rule,” perhaps finding that “the defendant is
not liable absent proof of reliance on its [assumed] inspection measures by the injured
plaintiffs.” Id. at 1011.

       Notwithstanding the holding in Stephens, as tempered and qualified as it was, the
voluntary assumption argument does not appear to have otherwise gained much traction in
the courts that have considered it. Indeed, as evidenced by the discussion below, multiple
courts have rejected attempts by plaintiffs to circumvent the bar imposed by recreational
use statutes by alleging assumed duties of care. In Klepper v. City of Milford, for instance,
the plaintiff argued that “since both the United States and Milford undertook to create a
safe environment at the Milford city park and lake shore, they thereby assumed a common-
law duty to do so with reasonable care.” Klepper v. City of Milford, 825 F.2d 1440, 1448
(10th Cir. 1987). In making this argument, the plaintiff relied on section 323 of the
Restatement (Second) of Torts (as the Pierces do here) and section 324A of the Restatement
(Second) of Torts to bolster his assertion that the duties and liability reflected in those
sections negated the exemption from liability afforded by Kansas’ recreational use statute.
Id. The Tenth Circuit rejected the plaintiff’s position, and in doing so, it engaged with the
Stephens decision we have already referenced herein:

             Klepper is correct in stating that the common-law doctrine of liability
        embodied in sections 323 and 324A has been recognized by Kansas courts
        in other contexts. See Ingram v. Howard-Needles-Tammen &

472 F. Supp. 998, 1006-07 (C.D. Ill. 1979)
                                             - 19 -
Bergendoff, 234 Kan. 289, 672 P.2d 1083 (1983); Circle Land & Cattle
Corp. v. Amoco Oil Co., 232 Kan. 482, 657 P.2d 532 (1983); Schmeck v. City
of Shawnee, 232 Kan. 11, 651 P.2d 585 (1982). Furthermore, the doctrine
has been applied, in effect, against the United States in some contexts. See,
e.g., Rayonier, Inc. v. United States, 352 U.S. 315, 77 S.Ct. 374, 1 L.Ed.2d
354 (1957) (despite unique governmental role of public firefighters, forest
service firefighters are not immune from liability under the FTCA if private
individuals would be liable under like circumstances); Indian Towing Co. v.
United States, 350 U.S. 61, 76 S.Ct. 122, 100 L.Ed. 48 (1955) (despite unique
government function of operating Coast Guard lighthouse, government is not
immune from liability for its negligent operation of lighthouse). The issue,
however, is whether that doctrine should be recognized in the context of the
RUS, an issue of first impression in Kansas.

        In support of his proposition Klepper relies primarily on a decision
from the Illinois district court, Stephens v. United States, 472 F.Supp. 998
(C.D.Ill.1979). True, Stephens held that “by undertaking to promulgate rules
and make inspections, the United States may be liable for negligence even if
the Recreational Use Act was applicable.” Id. at 1012. The judge
in Stephens, however, felt constrained to so hold because of a prior Illinois
decision in Nelson v. Union Wire Rope Corp., 31 Ill.2d 69, 199 N.E.2d 769
(1964), which held an insurance carrier liable under Florida law for negligent
safety inspections on a job site. Curiously, the Stephens judge did not attempt
to differentiate between situations where liability had been limited by statute
(such as under a RUS) and those where common-law third-party liability was
involved, although the Nelson case did not preclude such an
approach. Instead, the Stephens judge felt “bound by the general rule absent
an indication that the State’s highest court is prepared to abandon or modify
it.” Stephens, 472 F.Supp. at 1011.

        Here, the district judge did not feel so constrained by any similar
Kansas rulings. We conclude that he was correct not to apply common-law
liability as set out in sections 323 and 324A of the Restatement, given the
fact that the Kansas cases adopting that principle are not interpreting it in
light of a statute limiting liability such as is the case here. See Ingram, 672
P.2d 1083; Circle Land & Cattle Corp., 657 P.2d 532; Schmeck, 651 P.2d
585.

....

       In the present case, the district court noted that sound public policy
would encourage safety inspections and warnings by owners of recreational
areas and that liability under the RUS for negligent undertakings could well
                                    - 20 -
       have the effect of discouraging warnings and inspections altogether.
       Alternatively, property owners might pull their lands from public use rather
       than face the increased risk attaching to their precautionary conduct.

               We agree with the district court that there is no compulsion under
       Kansas law to extend sections 323 and 324A of the Restatement to the RUS
       context. The RUS itself is a statutory modification of the common law of
       torts and provides for no liability for simple negligence.

Id. at 1449–50 (internal footnote omitted). In holding that it would “decline to . . .
undermine” the Kansas recreational use statute, the court also expressed specific concern
that allowing liability for gratuitous conduct would eliminate the higher standard required
under the Kansas statute, i.e., willful or malicious conduct. Id. at 1450. Notably, as it
concerns this latter point, the State has expressed similar concerns in this case, cautioning
against interpretations of our statute that would obviate the need for the “gross negligence
exception” codified at Tennessee Code Annotated section70-7-104(a)(1).

        Both the Stephens and Klepper decisions were considered by the Ninth Circuit when
it reviewed Hawaii’s recreational use statute in the case of Palmer v. United States. Palmer
v. United States, 945 F.2d 1134 (9th Cir. 1991). Similar to the plaintiffs in Stephens and
Klepper, the plaintiff in Palmer attempted to escape the bar of his state’s recreational use
statute by pointing to voluntary conduct of the defendant, noting, among other things, that
the defendant had specifically hired lifeguards and thereby allegedly undertaken a duty of
care. Id. at 1137. The Palmer court ultimately rejected the plaintiff’s efforts, including his
reliance on the Stephens decision. In criticizing Stephens, the Ninth Circuit wrote that
“Stephens is not persuasive . . . because the district court in Stephens erroneously believed
itself bound by [the Nelson decision]. . . . Nelson had nothing to do with the applicability
of a recreational use statute.” Id. The court opined that it was not persuaded that the
Hawaii legislature intended for an exception to exist in relation to the recreational use
statute just because a landowner acted gratuitously to make land safer. Id. According to
the court, Klepper was “instructive” in this regard. Id. The court further noted that if the
plaintiff’s voluntary conduct argument were to be embraced, “the result might be to
discourage efforts to make recreational facilities safer.” Id. at 1138.

       In Stann v. Waukesha County, the Wisconsin Court of Appeals confronted the same
type of argument considered in the decisions discussed above. Stann involved a tragic case
concerning the death of a three-year-old child. Stann v. Waukesha Cty., 468 N.W.2d 775,
777 (Wisc. Ct. App. 1991). Before her later death at a hospital, the child at issue in Stann
had gone missing while at a county beach, only later to be found submerged in the
children’s area. Id. When the child’s parents brought a wrongful death action against the
county, they alleged negligence in several respects, including that the county’s lifeguards
had failed to take appropriate action upon hearing that the child was missing. Id. In an
affidavit, the child’s mother had estimated that twenty to twenty-five minutes had elapsed
                                           - 21 -
from the time she first reported that her daughter was missing until the child was found.
Id.

       The child’s parents contended that Wisconsin’s recreational use immunity did not
apply to their claim that the lifeguards had failed to take appropriate actions. Id. at 780. In
part, they argued that the county had, “by training and placing lifeguards on duty,
gratuitously assumed a responsibility not immunized under the statute.” Id. The Wisconsin
Court of Appeals rejected the parents’ contention, noting the instruction and logic
contained in a then-recent decision by its Supreme Court:

       In [Ervin v. City of Kenosha, 159 Wis.2d 464, 464 N.W.2d 654 (1991)], two
       boys drowned at a city park beach after they encountered an unmarked eight-
       foot drop-off. The boys’ parents alleged, inter alia, that the city lifeguards
       were negligent in performing their duties and that the city was negligent in
       its hiring and training of the lifeguards. The parents further argued that the
       lifeguards’ actions constituted the shouldering of an additional duty to which
       immunity did not attach. Relying on the recreational immunity statute, the
       trial court granted summary judgment to the city of Kenosha.

              On appeal, the parents in Ervin relied, as do the Stanns here,
       on American Mutual Liability Ins. Co. v. St. Paul Fire & Marine Ins. Co., 48
       Wis.2d 305, 313, 179 N.W.2d 864, 868 (1970), which provides that liability
       may attach to the “gratuitous” undertaking of duty. In Ervin, the supreme
       court held that American Mutual is inapplicable in cases where recreational
       use immunity is asserted as a defense. See Ervin, 159 Wis.2d at 476–77, 464
       N.W.2d at 659.

               The supreme court’s reasoning was twofold. First, the court noted that
       “[t]he legislature clearly expressed an intent to change conflicting common
       law when it enacted 1983 Wis.Act 418.” Id. at 476, 464 N.W.2d at 659.
       Second, the American Mutual rule would have the effect of narrowing the
       scope of immunity for landowners, and thus run afoul of the legislature’s
       express directive that sec. 895.52, Stats., be “liberally construed in favor of
       property owners to protect them from liability.” Id. at 476–77, 464 N.W.2d
       at 659 (quoting sec. 1, 1983 Wis. Act 418). In so doing, the supreme court
       observed that “the legislature has not provided recourse for the victims’
       parents under the recreational use statute” because were liability to be
       “imposed on landowners for negligence in failing to provide adequate safety
       measures, it would encourage landowners to provide no safety
       measures....” Id. at 477, 464 N.W.2d at 659–60 (emphasis added). “Such a
       result would conflict with the intent of sec. 895.52.” Id. at 477, 464 N.W.2d
       at 660.

                                            - 22 -
Id. at 783.

        Other courts have since adhered to this same course of action and denied plaintiffs’
efforts to maintain assumed duty allegations outside the ambit of recreational use statute
immunity. See, e.g., Johnson v. Lloyd’s of London, 653 So.2d 226, 231 (La. Ct. App. 1995)
(citing favorably to Klepper and Palmer, holding that “passive or active” negligence falls
within the scope of Louisiana’s recreational use provisions, and expressing concern that a
holding alternative to the rule from Klepper and Palmer would “encourage owners to take
no steps whatsoever to make recreational facilities safer, and might encourage some
landowners to withdraw their land from recreational use altogether, thereby undermining
the very purpose of the legislation”); Mena v. Lack’s Beach Serv., Inc., Civil Action No.
4:06-cv-2536-TLW, 2008 WL 8850813, at *6 (D.S.C. Apr. 16, 2008) (favorably
referencing Palmer, Klepper, and Stann); see also Reed v. City of Portsmouth, Civil No.
12-cv-164-JD, 2013 WL 1386613, at *3 (D.N.H. Apr. 3, 2013) (granting summary
judgment in favor of a city owner of park despite plaintiffs’ argument that, even if the
recreational use statute otherwise applied, the city could be liable because it assumed a
duty to maintain park through maintenance, regulation, and patrolling).

       Of course, the critical question here is whether the same analysis should obtain
under Tennessee’s recreational use statute. Again, we are of the opinion that it should. To
recap, the Pierces appear to rely upon the language in Tennessee Code Annotated section
70-7-104(a)(2) to support their argument that a defendant’s voluntary undertaking could
effectively result in a waiver of recreational use statute immunity. Although there are, as
previously noted, certainly some interesting questions as to the specific scope of this
provision, we note again that there is nothing in it or elsewhere in the recreational use
statute indicating that exceptions exist for gratuitous undertakings by landowners.
Moreover, insofar as section 70-7-104(a)(2) contains the language “owed a duty,” which
the Pierces appear to seize upon, we emphasize once more that we construe this to refer to
legal duties otherwise owed as a general proposition. In other words, we do not interpret
the provision as somehow contemplating liability for the alleged assumption of the very
duties Tennessee Code Annotated section 70-7-102 says are not owed. The absence of any
such textual signal notwithstanding, allowing liability to potentially attach in this context
could, as a practical consequence, discourage landowners from taking any precautionary
measures, a point about which several of the above-discussed cases have expressed
concern.

        Of note, we observe that one court has already broached the topic of whether
Tennessee’s recreational use statute contains any exceptions for alleged assumed duties.
In the previously-cited Cagle decision, the plaintiff argued that the statute’s immunity
provisions should not apply due to certain voluntary undertakings by the defendant. Cagle,
937 F.2d at 1076. The Sixth Circuit did not find favor in this contention, including the
plaintiff’s reliance on the Stephens decision, stating that the Tennessee recreational use
statute “seems to anticipate, and reject, the argument that plaintiff makes.” Id. In making
                                             - 23 -
its point, the court took stock of, among other things, the explicitness of Tennessee Code
Annotated section 70-7-102 as to the duties that are not required of a landowner. Id.

       What we have here is a case where the Pierces seek to hold the State liable for
alleged breaches of alleged assumed duties, and the very nature of those duties corresponds
to behavior which Tennessee Code Annotated section 70-7-102 immunizes. Consistent
with the foregoing discussion, we therefore conclude that the Pierces’ argument is without
merit. Tennessee Code Annotated section 70-7-104(a)(2) is unavailable to the Pierces as
an exception, even under their advocated-for reading of the text.

                                    CONCLUSION

      For the specific reasons stated herein, the Claims Commission’s dismissal of the
complaint is affirmed.



                                                     s/ Arnold B. Goldin
                                                   ARNOLD B. GOLDIN, JUDGE




                                          - 24 -